Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The instant invention is deemed to be directed to an unobvious improvement over the invention patented in Japanese Patent No. 2013193803A to Taniguchi.  The improvement comprises an anomaly diagnosis device for an oil-hydraulic operating mechanism, wherein the anomaly diagnosis device diagnoses, for anomaly, an oil-hydraulic operating mechanism that controls opening and closing of a circuit breaker, wherein the anomaly diagnosis device comprises a timer to measure an operation interval that is a time period from when a pressure-increasing operation is stopped until a next pressure-increasing operation is started; and an anomaly determiner to correct, based on the operation interval, a number of pressure-increasing operations obtained based on a result of counting by the counter for the purposes of determining the presence of an anomaly at an earlier stage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

PRIOR ART
The Japanese patent to Tanaguchi is cited for the showing of an anomaly diagnosis device similar to applicant's but lacking a timer to measure an operational interval that is a time 
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other anomaly detection devices for hydraulic systems.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745
February 19, 2021